THE     ATTORNEY          GEXERAL
                         OF    TEXAS

                           July 15, 1987




Hoaorable Barry L. Macha          Opinion No. m-748
Criminal District Attorney
Wichita County Courthouse         Re: Liability of a county for acts
Wichita Falls, Texas   76301      committed by members of a volunteer
                                  fire department

Dear Mr. Macha:

     You ask several questions touching on the liability of a county
for the acts of others furnishing fire fighting and fire protection
services in the county.     Your request encompasses the following
issues:

             1. Who can be considered to be 'an agent of
          the county' when furnishing fire services in the
          county?

            2. When is a county liable for the acts of
         volunteer fire fighting departments furnishing
         fire service in the county?

             3. What is the extent of a county's liability
          for the intentional acts of its agents furnishing
          fire service in the county?

     Counties are permitted to undertake only those activities
expressly permitted by the constitution or by statute, or which
necessarily can be supported by an implied grant of authority. Tex.
Const. art. V, 118; Canales V. Laughlin, 214 S.W.Zd 451, 453 (Tex.
1948); Anderson V. Wood, 152 S.W.2d 1084, 1085 (Tex. 1941); Attorney
General Opinion Nos. JM-697 (1987); JM-350 (1985).

     Counties specifically are authorized by statute to provide fire
services directly. V.T.C.S. art. 2351a-1. This statute also permits
counties to contract with cities, towns, and villages in the county or
in adjoining counties, for the use of fire trucks and other fire
fighting equipment to furnish fire service in areas of the county
outside the limits of any municipality. Id. By implication, this
specific grant of authority to contract forequipment also includes
the power to contract for the personnel necessary to operate the




                                p. 3479
Honorable Barry L. Macha - Page 2    (JM-748)
                                                                                   ,




equipment.   Attorney   General   Opinion   Nos.   V-1275   (1951); O-4326
(1942).

     Counties are also permitted to contract with incorporated
volunteer fire departments located within the county to furnish fire
service for areas not within the corporate limits of a city or town.
Article 2351a-5, V.T.C.S. The terms of such contracts are determined
by negotiation between the volunteer fire department and the county,
and the volunteer fire fighters may be paid from the general fund of
the county. -Id.

     If a county contracts with a city, town, or village for the
provision of fire service, then article 2351a-1 provides that the acts
of the employees of the city , town, or village furnishing fire service
pursuant to such a contract "shall be considered the acts of the
count[y] in all respects." In a previous opinion, we stated that
article 2351a-1 fixes the potential for the liability of the parties
to a contract  between a county and alcity permitted by the statute.
Attorney General Opinion E-279 (1974).    There,.we held that a county
would be liable for the acts of a city employee committed while the
city was fulfilling a contractual obligation to the county to fight
fires.

     Article 2351a-5, on the other hand, does not create an explicit
principal-and-agent relationship between the county contracting for
fire service and the volunteer fire department furnishing the service.
Although a casual reading of article 2351a-5 may create the impression



     1. We note that in Attorney General Opinion H-279 we compared
article 2351a-1 with section 4(g) of the Interlocal Cooperation Act,
article 4413(32c), V.T.C.S., which provides:

           (g) When governmental units enter a contract or
        agreement for the furnishing of fire protection
        services, any civil liability related to the furnishing
        of those services is the responsibility of the govern-
        mental unit which would be responsible for furnishing
        the services absent the contract or agreement.

As this office said in Attorney General Opinion E-279, the two
statutes must be construed together. Article 2351a-1 is the more
specific statute and must prevail over the general provisions of the
Interlocal Cooperation Act. City of Baytown v. Angel, 469 S.W.Zd 923
(Tex. Civ. App. - Houston [14th Dist.] 1971, writ ref'd n.r.e.);
Commercial Standard Fire and Marine Co. v. Commissioner of Insurance,
429 S.W.Zd 930 (Tex. Civ. App. - Austin 1968, no writ); 53 Tex. Jur.
2d, Statutes 4161 (1964).                                                    --.




                                  p. 3480
    Honorable Barry L. Kacha - Page 3 (J&748)


P




    that such a volunteer fire department contractin.: with a county
    always will be an independent contractor, and thus bear the sole
    responsibility for its acts, we are unable to say that such neces-
    sarily will always be the case.'

         Instead, we believe that the question of assigning liability when
    fire services are provided by an incorporated volunteer fire depart-
    ment pursuant to a contract with a county will always be one of fact.
    Whether liability will be fixed on the volunteer fire department alone
    as an independent contractor or placed on the county as a principal
    responsible for the acts of its agent volunteer fire department will
    depend30n an application of the principles of the law of agency to the
    facts.   As a general rule, of course, the precise legal impact of a
    relationship arising out of a contract will be construed according to
    the realities of a situation, and not simply by reference to the
    formal recitals used in the contract (i.e., "X volunteer fire depart-
    ment is an independent contractor.") We do not decide questions
    of fact,.nor are we suited to advise parties to potential contracts
    negotiated pursuant to article 2351a-5 how to structure their bargains
    to reach a desired result in the law.

         You express concern that certain language in the provisions of
    article 2351a-1 may create unlimited liability on the part of the
    county for the acts of anyone who provides 3    fire service, whether
    pursuant to a contract authorized by statute, as an officious
    intermeddler or as a volunteer. Your concern is engendered by the
    somewhat awkward drafting of article 2351a-1. Specifically, the exact




         2. We do not consider those cases where a contracting volunteer
    fire department is truly an independent contractor with sole liability
    for its acts, but where an injured party seeks to hold the contracting
    county liable on the theory that it is responsible for the negligent
    selection of an independent contractor who causes an injury. See
     enerally Note, Torts of an Independent Contractor, Yale L. J. 861
    :1916). Nor do we address the applicability of a rule of agency which
    provides that contracting parties are responsible for acts of
    independent contractors when the work to be performed pursuant to
    contract can be classified as inherently dangerous. Restatement
    (Second), of Agency 0416.

         3. We note that volunteer fire fighters and fire departments are
    not liable for "damage to property resulting from . . . reasonable and
    necessary action in fighting or extinguishing a fire on the property."
    Civ. Prac. and Rem. Code 578.001.




                                     p. 3481
Ronorable Barry L. Macha - Page 4   (m-748)




meaning of the fourth sentence of the article, as emphasized below, is
problematical:

         The Commissioners Court of any county of this
         State shall also have the authority to enter into
         contracts with any city, town or village within
         the county and/or adjoining counties, upon such
         terms and conditions as shall be agreed upon
         between the Commissioners Court and the governing
         body of such city, town or village, for the use of
         the fire trucks and other fire-fighting equipment
         of the city, town or village. It is specifically
         Provided that the acts of any person or persons
         while fighting fires, traveling to or from fires,
         or in any manner furnishing fire protection to the
         citizens of a county outside the city limits of
         any city, town or village, shall be considered as
         the acts of agents of the county in all respects,
         notwithstanding such person or persons may be
         regular employees or firemen of a city, town or
                   No city, town or village within a county
         and or adjoining counties shall be held liable for
         v-
         the acts of any of its employees while engaged in
         fighting fires outside the city limits pursuant to
         any contract theretofore entered into between
         the Commissioners Court of the county and the
         governing body of the city, town or village.
         (Emphasis added).

V.T.C.S. art. 2351s-1, 01.

     At first blush, the fourth sentence of article 2351a-1 seems to
depart from the tenor of the rest of the provision: the questioned
language appears to create a liability on the part of the county to
the whole world for 5   act in any way connected with furnishing fire
service, including acts done while traveling to and from fires.

     Reference to the canons of statutory construction provides
several rules which help to resolve the problem posed by the somewhat
confusing sentence. First, legislation is to be interpreted so as to
fairly meet the intent of the legislature, Calvert v. Kadane, 427
S.W.Zd 605 (Tex. 1968). and statutes must be given a fair, rational,
and sensible construction. Empire Gas and Fuel Co. v. State, 47
S.W.2d 265 (Tex. 1932). The precise intent of the legislature in
drafting article 2351a-1 is not difficult to divine: to permit
counties to furnish fire service directly or pursuant to a contract
with certain city, town, or village. We note that the caption to
article 2351a-1 as originally enacted read:




                               p. 3482
Eonorable Barry L. Macha - Page 5 (JM-748)




         An Act authorizing the Commissioners Court in all
         counties of this State to provide fire protection
         and fire fighting equipment for the citizens of
         the county outside of any city, town, or village
         therein, either by the purchase and maintenance by
         the county of the necessary equipment, or by
         entering into contracts with the governing body of
         cities, towns, or villages located within the
         county and/or adjoining counties for the use of
         the fire fighting equipment of the city, town, or
         village; providing that the operation of any fire
         fighting equipment outside the city limits of any
         city, town, or village, pursuant to contracts with
         the Cosanissioners Court of the county, shall be
         considered as operations of the countyi and all
         persons engaged in such operations, notwith-
         standing they may be employees of a city, town, or
         village, shall be considered as agents for the
         county in all respects; providing purchase of fire
         fighting equipment must be authorized by election;
         and declaring an emergency. (Emphasis added).

Acts 1941, 47th Leg., ch. 360, at 567. The caption of a legislative
act may be considered as a guide to the purpose of the legislation.
Anderson v. Penix, 161 S.W.Zd 455, 459 (Tex. 1942). The caption to
 article 2351a-1 as originally enacted gives a clear view of the
ultimate meaning of the section. It convincingly demonstrates that
~the legislature intended for the fourth sentence to relate to the
parties to a contract executed pursuant to the statute.

     Second, if the legislature intended to subject a county to the
very real possibility of unlimited liability for the acts of anyone
providing fire service, then surely the statute would do so plainly
and forcefully. To say that the language of the fourth sentence of
article 2351a-1 imposes such liability would be to abolish the
county's defense of sovereign immunity in a large number of instances
and in a strikingly casual fashion. Legislation in derogation of the
doctrine of sovereign immunity should be strictly construed, and
legislative intent to waive the doctrine should be clear. and applied
only to cases clearly within the legislature's intent. Cf. Dobbins v.
Texas Turnpike Authority, 496 S.W.Zd 744, 748 (Tex.Tv.        App. -
Texarkana 1973, writ ref'd n.r.e.).

     Finally, to say that the troublesome language in the provision
here imposes almost unlimited liability -- in derogation of coxanonlaw
rules such as those relating to sovereign immunity -- would be to
ascribe to the legislation an unreasonable, unjust, and absurd
purpose, something contrary to the acceptable rules for divining




                              p. 3483
Honorable Barry L. Macha - Page 6   (JM-748)




legislative intent. State Highway Department v. Go=,       162 S.W.Zd
934, 936 (Tex. 1942).

     Thus, we believe that the seemingly unlimited phrase "the acts of
any person" in the fourth sentence of article 235a-1 can only be
understood to refer to acts done pursuant to the kind of contracts
authorized between a county and named entities in the first part of
the provision. Our conclusion is buttressed by additional language
found elsewhere in the same sentence for the final clause of the
fourth sentence reads "notwithstanding such persons [the "any persons"
referenced in the first part of the sentence] may be regular employees
or firemen of a city, town, or village." Our interpretation of the
sentence is all the more forcefully supported by the language of the
last sentence in article 2351s-1, which clearly appears to have been
written to rewove even the slightest possibility for the implication
of liability to cities, towns, and villages furnishing fire services
to a county pursuant to a statutorily authorized contract. Article
2351a-1 must be construed as a whole, and all of the language employed
is to be viewed together. Attorney General Opinion Nos. JM-670
(1987); M-650 (1970); 53 Tex. Jur.Zd Statutes 0160 (1964). When taken
together, the consecutive sentences of article 2351a-1 limit and make
most certain the key ramification of the explicit agency relationship
created by the statute: counties potentially are liable for the acts
of city, town. or village furnishing fire service pursuant to contract
under the statute. A county is not liable for the acts of anyone
else, including volunteers who furnish fire protection service.

     You also ask whether a county may be held liable for the inten-
tional acts40f others permitted by statute to furnish fire service to
the county.   A county's liability for the acts of its agents must be
established by reference to the common law and to statute. The
doctrine of sovereign immunity bars suits against counties for the




     4. Our consideration of this issue is limited to intentional
tortious behavior governed by state comaon law or statutory law. We
express no view on the possible application of certain federal civil
rights laws to intentional conduct by government employees or agents.
See Frels and Homer,      The Interrelationship of Tort Liability,
Governmental Immunity, and the Civil Rights Statutes, 16 St. Wary's
L.J. 851 (1985). We also disclaim any intent to address the issue of
whether a county may be held liable for the negligent selection of an
agent or contractor who commits intentional torts. -
                                                   See note 2. supra.




                                p. 3484
    Honorable Barry L. Macha - Page 7   (JM-748)




    acts of its agents except in the circumstances specified in the Texas
    Tort Claims Act [TTCA]. Clv. Prac. & Rem. Code §lc‘: et seq.: see,
    &&S    Davis v. Lubbock County, 486 S.W.Zd 109 (Tex. Civ. App. -
    Amarillo 1972, no writ); Townsend v. Memorial Medical Center, 529
    S.W.Zd 264 (Tex. Civ. App. - Corpus Christ1 1975, writ ref'd n.r.e.).
    Consequently, acts done within the confines of a relationship between
    a county and its duly authorized agent will be imaune from suit, save
    for the limited waivers of sovereign immunity found in the TTCA. Civ.
    Prac. 6 Rem. Code 5§101.001(1); 101.021.

         The Tort Claims Act specifically preserves sovereign immunity for
    claims arising:

             (2) from the action of an employee while re-
             sponding to an emergency call or reacting to an
             emergency situation if the action is in compliance
             with the laws and ordinances applicable to emer-
             gency action; or

             (3) from the failure to provide, or the method of
             providing police or fire protection. (Emphasis
             added).
P
    Civ. Prac. & Rem. Code 5101.055 (2). (3).

         The predecessor provision to these provisions, V.T.C.S. art.
    6252-19, re-enacted without substantive change in the Civil Practice
    and Remedies Code, has been the subject of substantial judicial
    exposition, and we submit that those cases can be studied with profit
    for guidance concerning preventative planning by county officials
    charged with the provision and supervision of emergency services. See
    V.T.C.S. art. 6259-19, §14(5). (8), (9). We only note that the
    particular provisions quoted in some circumstances comparing fire
    service can be navigated only with great care by a governmental unit
    seeking to retain the protection offered by sovereign immunity. See.
    s,    Black v. Nueces County Rural Fire Prevention District No. 2, 695
    S.W.Zd 562 (Tex. 1985) (immunity for action taken to provide emergency
    service, only if the action is in compliance with any laws and
    ordinances applicable to emergency service; if there are no ordinances
    governing the provision of emergency service then there can be no
    reliance in the immunity granted by this section); State v. Terrell,
    588 S.W.Zd 784, 788 (Tex. 1979) (method of providing emergency service
    refers to the general division or plan about how service is to be
    provided; and not to case-by-case actions undertaken pursuant to a
    plan, if any).

         Moreover, as you correctly note, the Tort Claims Act preserves
    sovereign immunity in cases "arising out of assault, battery. false
    imprisonment, or any other intentional tort. . . .u Civ. Prac. 6 Rem.




                                  p. 3485
Honorable Barry L. Macha - Page 8     (JM-748)




Code 5101.057(Z). Sovereign iaasunityclearly is an absolute bar to
liability in the case of all common law intentionai torts. Once a
claim is characterized as belonging to the class of common law
intentional torts, suit on that claim is barred by the sovereign
isalunity. Townsend v. Memorial Medical Center, 529 S.W.Zd 264, 266
(Tex. Civ. App. - Corpus Christ1 1975. writ ref'd n.r.e.).

                              SUMMARY

             Counties are liable for the negligent acts of
          agents furnishing fire services pursuant to a
          contract authorized by      articles 2351a-1 or
          2351a-5, V.T.C.S.. to the extent specified in the
          Texas Tort Claims Act. Incorporated volunteer fire
          departments furnishing such services pursuant to
          contract may be agents of the county in some
          circumstances.   Counties are not liable for
          the intentional comon     law torts of agents
          furnishing fire protection service.

                                        %?Jzh



                                          JIM     MATTOX
                                          Attorney General of Texas

WARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STBAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Don Bustion
Assistant Attorney General




                                    p. 3406